Title: From George Washington to Board of War, 19 February 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen,
                            New Windsor 19 Feby 1781.
                        
                        I have directed B. Gen. Knox to have prepared at Philadelphia, with as much expedition as possible, a small
                            battering train. He informs me that he shall send Lt Col. Stevens to Philadelphia for this purpose. I beg the favor that
                            you will afford every assistance to Lt Col. Stevens which the means you may possess will admit, according to the orders
                            given by General Knox.
                        The success of the expedition for which this apparatus is designed, may probably depend upon the secrecy of
                            the preparations in Philadelphia. I have the honor to be Your most hum. servt
                        
                            (signed) G. Washington
                        
                        
                            Copy
                        
                    